195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact: Judith E. Falango Vice President NewAlliance Bank 203 789 2814 NewAlliance Announces Meeting Results andIncreases Dividend New Haven, Connecticut, April 17, 2008 – NewAlliance Bancshares, Inc. (NYSE: NAL) today held its fourth Annual Meeting of Shareholders at the Chevrolet Theatre in Wallingford, Connecticut. In her opening remarks, Peyton R. Patterson, Chairman, President and Chief Executive Officer, commented that the bank is celebrating its 170th year anniversary this month as a banking institution serving the personal and business needs of customers. At the meeting, voting results supported Management’s recommendations on all items, as follows. Four members of the Board of Directors were voted in for three-year terms: Douglas K.
